Exhibit 99.1 E A R N I N G SR E L E A S E Press Contacts: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG FINANCIAL CORPORATION ANNOUNCES THIRD QUARTER 2011 RESULTS MIDDLEBURG, VA. – October 28, 2011 – Middleburg Financial Corporation (the “Company”) (Nasdaq: MBRG), today announced net income of $1.4 million for the quarter ending September 30, 2011 and $3.8 million in net income for the nine-month year to date period. “We are pleased with the momentum in earnings experienced during the first nine months of 2011,” commented Gary R. Shook, president and chief executive officer of Middleburg Financial Corporation. “Non Performing Assets as a percentage of Total Assets is stabilizing while Revenue continues to expand with growing Net Interest Income and improved fee income from our mortgage and wealth management subsidiaries. Growth in commercial loans is weak due to soft demand from qualified borrowers while residential loan growth is strong in the face of historically low mortgage rates. Continuation of economic uncertainty and a weak employment picture will do little to improve the sluggishness in loan demand from small businesses. However, we are significantly stepping up calling programs targeted at all existing and potential clients at the Bank and at our other subsidiaries, in an effort to broaden customer outreach” Third Quarter 2011 Highlights: · Net income of $1.4 million or $0.20 per diluted share; · Net interest margin of 3.64%, compared to 3.27% for the third quarter of 2010; · Total revenue of $17.2 million, up 11.7%compared to third quarter of 2010; · Loan growth of 2.5% since the beginning of 2011; · Total assets of $1.2 billion, an increase of 4.4% since the beginning of the year; · Deposits increased by $19.4 million or 2.2% during the year; · Provision for loan losses declined by 88.8% compared to third quarter of 2010; and · Capital ratios continue to be strong: Tangible Common Equity Ratio of 8.63%, Total Risk-Based Capital Ratio of 14.1%, Tier I Risk-Based Capital Ratio of 12.9%, and a Tier 1 Leverage Ratio of 9.0% at September 30, 2011. Total Revenue Total revenue was $17.2 million in the quarter ended September 30, 2011 compared to $15.4 million in the previous quarter and $14.9 million in the quarter ended September 30, 2010, representing an increase of 11.7% compared to the previous quarter and an increase of 16.2% compared to thequarter ended September 30, 2010. Net interest income was $9.6 million during the three months ended September 30, 2011, which was 2.1% higher than the previous quarter and an increase of 21.5% compared to the quarter ended September 30, 2010. The yield on average earning assets was 4.66% for the quarter ended September 30, 2011 compared to 4.86% for the previous quarter and 4.74% for the quarter ended September 30, 2010, representing a decrease of 20 basis points from the previous quarter and a decrease of 8 basis points from the quarter ended September 30, 2010.Average earning assets increased 4.3% compared to the previous quarter. Loan growth and an increase in investment securities drove the increase in earning assets during the third quarter. The decrease in yields on earning assets from the previous quarter reflected a 13 basis point decrease in yields for the loan portfolio and a decrease of 25 basis points in the yield of the securities portfolio. The average cost of interest bearing liabilities was 1.21% for the quarter ended September 30, 2011, compared to 1.26% in the previous quarter, and 1.73% for the quarter ended September 30, 2010, representing a decrease of 5 basis points from the previous quarter and a decrease of 52 basis points from the quarter ended September 30, 2010.Costs for wholesale borrowings increased by 1 basis point during the quarter, while costs for retail deposits decreased by 6 basis points during the same period.The decline in the cost of retail deposits during the quarter ended September 30, 2011, compared to the previous quarter, was driven by a 10 basis point decline in the cost of savings deposits. The cost of time deposits decreased by 9 basis points during the quarter ended September 30, 2011, compared to the previous quarter, as maturing CD’s re-priced at lower rates. Cost of funds is calculated by dividing annualized total interest expense by the sum of average interest bearing liabilities and average demand deposits. Cost of funds was 1.05% for the quarter ended September 30, 2011 compared to 1.10% for the quarter ended June 30, 2011, a decrease of 5 basis points from the previous quarter. The net interest margin for the three months ended September 30, 2011 was 3.64%, compared to 3.78% for the previous quarter, and 3.27% for the quarter ended September 30, 2010, representing a decrease of 14 basis points from the previous quarter and an increase of 37 basis points compared to the quarter ended September 30, 2010. The Company’s net interest margin is not a measurement under accounting principles generally accepted in the United States, but it is a common measure used by the financial services industry to determine how profitably earning assets are funded. The Company’s net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Tax equivalent net interest income is calculated by grossing up interest income for the amounts that are non-taxable (i.e., municipal income) then subtracting interest expense. The tax rate utilized is 34%. Details on the calculation of the net interest margin are included in the “Key Statistics” table. Non-interest income increased by $1.6 million or 26.5% when comparing the quarter ended September 30, 2011 to the previous quarter and increased by $723,000 or 10.5% compared to the quarter ended September 30, 2010. The primary reason for the higher non-interest income in the third quarter of 2011 relative to the prior quarter was an increase in gain-on-sale revenues from the Company’s mortgage operations. Southern Trust Mortgage originated $180.4 million in mortgage loans during the quarter ended September 30, 2011 compared to $153.0 million originated during the previous quarter, an increase of 17.9%, and $217.6 million originated during the quarter ended September 30, 2010, a decrease of 17.1% when comparing calendar quarters.Gains on mortgage loan sales increased by 39.7% when comparing the quarter ended September 30, 2011 to the previous quarter.Gains on mortgage loan sales increased by 6.9% when comparing the quarter ended September 30, 2011 to the quarter ended September 30, 2010.The increase in gain-on-sale revenue in the third quarter of 2011 was driven by an increase in gain-on-sale margins during the third quarter. The revenues and expenses of Southern Trust Mortgage for the three month period ended September 30, 2011 are reflected in the Company’s financial statements on a consolidated basis following generally accepted accounting principles in the United States.The outstanding equity interest not held by the Company is reported on the Company’s balance sheet as “Non-controlling interest in consolidated subsidiary” and the earnings or loss attributable to the non-controlling interest is reported on the Company’s statement of income as “Net (income) / loss attributable to non-controlling interest.” Trust and investment advisory service fees earned by Middleburg Trust Company (“MTC”) decreased by 2.0% when comparing the quarter ended September 30, 2011 to the previous quarter, and increased by 19.3% compared to the quarter ended September 30, 2010.Trust and investment advisory fees are based primarily upon the market value of the accounts under administration. Total consolidated assets under administration by MTC were at $1.2 billion at September 30, 2011, a decrease of 2.1% relative to June 30, 2011 and an increase of 20.0% relative to September 30, 2010. Net securities gains were $141,000 during the quarter ended September 30, 2011 compared to net securities gains of $87,000 during the previous quarter and net securities gains of $288,000 during the quarter ended September 30, 2010. Non-Interest Expense Non-interest expense in the third quarter of 2011 increased by 8.7% compared to the previous quarter and decreased by 2.1% compared to the quarter ended September 30, 2010. Salaries and employee benefit expenses increased by $895,000 or 11.4% when comparing the third quarter of 2011 to the previous quarter, primarily due to an increase in commission and recruiting expenses for mortgage loan officers. Expenses related to Other Real Estate Owned (OREO) increased by $83,000 or 13.7% when comparing the third quarter of 2011 to the previous quarter. Advertising expenses increased by $161,000 or 56.5% during the quarter as a result of expenses for bank-wide campaigns related to CD’s and loans and advertising at the mortgage company. FDIC insurance premiums declined by $114,000 or 31.8% compared to the previous quarter. Other operating expenses, which include expenses such as supplies, travel and entertainment expenses, increased by $74,000 or 5.4% when comparing the quarter ended September 30, 2011 to the previous quarter. The Company’s efficiency ratio which is represented by the ratio of non-interest expense to the sum of tax equivalent net interest income and non-interest income, excluding securities gains and losses, was 80.89% for the third quarter of 2011, compared to an efficiency ratio of 82.79% in the quarter ending June 30, 2011. Asset Quality and Provision for Loan Losses The provision for loan losses in the quarter ended September 30, 2011 was $1,024,000 compared to a provision of $1,087,000 in the previous quarter and a provision of $9,130,000 in the quarter ended September 30, 2010, representing a decrease of 5.8% from the previous quarter and a decrease of 88.8% from the quarter ended September 30, 2010. The Allowance for Loan and Lease Losses (ALLL) at September 30, 2011 was $15.1 million representing 2.24% of total portfolio loans outstanding versus 2.22% at June 30, 2011 and 2.42% of total portfolio loans at September 30, 2010. Loans that were delinquent for more than 90 days and still accruing were $1.6 million as of September 30, 2011 compared to $3.2 million as of June 30, 2011, representing a decrease of 50% during the quarter. Non-accrual loans were $30.5 million at the end of the third quarter compared to $32.3 million as of June 30, 2011, representing a decrease of 5.6% during the third quarter. Troubled debt restructurings were $404,000 at the end of the third quarter compared to $112,000 as of June 30, 2011. Other Real Estate Owned (OREO) was $6.1 million as of September 30, 2011 compared to $6.3 million as of June 30, 2011, representing a decrease of 3.2% during the third quarter. Non-performing assets were $38.5 million or 3.3% of total assets at September 30, 2011, compared to $41.9 million or 3.7% of total assets as of June 30, 2011. Total Consolidated Assets Total assets at September 30, 2011 were $1.2 billion, an increase of $8.9 million or 0.8% compared to total assets at June 30, 2011. Total portfolio loans declined by $2.5 million or 0.37% for the third quarter. The securities portfolio increased by $9.9 million or 3.3% in the third quarter relative to the previous quarter. Balances of mortgages held for sale increased by $18.2 million or 37.4% in the third quarter of 2011.Cash balances and deposits at other banks decreased by 29.4% in the third quarter of 2011. Deposits and Other Borrowings Total deposits were unchanged in the third quarter.Brokered deposits, including CDARS program funds, were $91.9 million at September, 2011, down 1.0% from June 30, 2011. FHLB advances were $84.9 million at September 30, 2011, up $7.0 million from June 30, 2011, or an increase of 8.9%. Equity and Capital Total shareholders’ equity at September 30, 2011 was $105.3 million, compared to shareholders’ equity of $102.7 million as of June 30, 2011. Retained earnings at September 30, 2011 were $40.4 million compared to $39.3 million at June 30, 2011. The book value of the Company’s common stock at September 30, 2011 was $15.04 per share. The Company’s total risk-based capital ratio was 14.1% at September 30, 2011 and December 31, 2010.The Tier 1 risk-based capital ratio increased from 12.8% to 12.9% from December 31, 2010 to September 30, 2011 and the Tier 1 Leverage Ratio remained at 9.0% as of both period ends. Caution about Forward Looking Statements Certain information contained in this discussion may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements relate to the Company’s future operations and are generally identified by phrases such as “the Company expects,” “the Company believes” or words of similar import.Although the Company believes that its expectations with respect to the forward-looking statements are based upon reliable assumptions within the bounds of its knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. For details on factors that could affect expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, and other filings with the Securities and Exchange Commission. About Middleburg Financial Corporation Middleburg Financial Corporation is headquartered in Middleburg, Virginia and has two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc. Middleburg Bank serves communities in Virginia with financial centers in Ashburn, Gainesville, Leesburg, Marshall, Middleburg, Purcellville, Reston,Warrenton and Williamsburg. Middleburg Investment Group owns Middleburg Trust Company, which is headquartered in Richmond, Virginia with offices in Middleburg, Alexandria and Williamsburg. Middleburg Financial Corporation is also the majority owner of Southern Trust Mortgage, which is based in Virginia Beach and provides mortgages through 17 offices in 11 states. MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Operations (In thousands, except for per share data) Unaudited Unaudited For the Nine Months For the Three Months Ended September 30, Ended September 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 75 36 32 Interest on deposits in banks and federal funds sold 90 99 30 36 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 84 63 Interest on short-term borrowings 58 Interest on long-term debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES ) NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains on securities available for sale, net Total other-than-temporary impairment losses ) Portion of (gain) loss recognized in other comprehensive income 11 ) (5 ) ) Net impairment losses ) Commissions on investment sales Fees on mortgages held for sale 84 Other service charges, commissions and fees 98 97 Bank-owned life insurance Other operating income 6 42 Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) NET INCOME (LOSS) ) ) Net (income) loss attributable to non- controlling interest ) ) ) Net income (loss) attributable to Middleburg Financial Corporation $ $ ) $ $ ) Earnings (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Dividends per common share $ MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) (Unaudited) September 30, June 30, December 31, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $15,124 at Sept. 30, 2011, $15,073 at June 30, 2011, and $14,967 at Dec. 31, 2010 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $1,057 at Sept. 30, 2011, $1,006 at June 30, 2011, and $1,486 at Dec. 31, 2010 Prepaid federal deposit insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities - - - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized, 7,000,824 issued; 6,996,932, 6,992,932, and 6,925,437 outstanding at Sept. 30, 2011, June 30, 2011, and Dec. 31, 2010, respectively) Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ QUARTERLY SUMMARY STATEMENTS OF OPERATIONS MIDDLEBURG FINANCIAL CORPORATION (Unaudited. Dollars in thousands except per share data) For the Three Months Ended Sep. 30, 2011 Jun. 30, 2011 Mar. 31, 2011 Dec. 31, 2010 Sep. 30, 2010 Interest and Dividend Income Interest and fees on loans $ Interest on securities available for sale Taxable Exempt from federal income taxes Dividends 36 36 36 30 32 Interest on federal funds sold and other 30 33 27 32 36 Total interest and dividend income $ Interest Expense Interest on deposits $ Interest on securities sold under agreements to repurchase 84 69 56 61 63 Interest on short-term borrowings 58 53 63 Interest on long-term debt Total interest expense $ Net interest income $ Provision for loan losses Net interest income (loss) after provision for loan losses $ ) Other Income Trust services income $ Service charges on deposit accounts Net gains (losses) on securities available for sale 87 35 Total other-than-temporary impairment gain (loss) on securities ) 6 ) ) ) Portion of (gain) loss recognized in other comprehensive income (5
